DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claim 7 is canceled. Claims 1-6 & 8-10 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2015/0340689 A1) and Ahn (US 2015/0086880 A1) and Saruwatari (US 2014/0141323 A1).
Regarding claim 1, Ishii teaches a lithium ion battery (Fig. 4; [0083]) comprising:		a positive electrode plate (21) (Fig. 4);								a negative electrode plate (22) (Fig. 4);								a separator (23) disposed between the positive electrode plate and the negative electrode plate (Fig. 4); and											an electrolyte comprising a lithium salt and an organic solvent ([0103]-[0109]);			wherein the positive electrode plate comprises a positive electrode current collector and a positive electrode film disposed on a surface of the positive electrode current collector and containing a positive electrode active material ([0087]-[0088]);						the positive electrode active material comprising: a matrix represented by LiNi0.5Co0.2Mn0.3O2 ([0035]-[0036]); a first coating layer (3a) which can be in the form of discrete islands located on the surface of the matrix, wherein the first coating layer is aluminum oxide (Fig. 3A-B; [0078]-[0079] & [0081]); a second coating layer (3b) which can be in the form of a continuous layer, located on the first coating layer and the surface of the matrix, wherein the second coating layer is silicon oxide (Fig. 3A-B; [0078]-[0079] & [0081]). However, Iishi notes that tin oxide or boron oxide can be included in an inorganic coating layer over a matrix of the positive electrode active material and thus it would have been obvious to employ either one of tin oxide and boron oxide in the second coating layer.								Ishii is silent as to the electrolyte further comprising the presently claimed additives A and B.   												Ahn teaches a lithium ion battery comprising a positive electrode, a negative electrode, a separator disposed between the positive electrode and the negative electrode, and an electrolyte comprising an organic solvent, a lithium salt and further including at least one of (i) a phosphate compound such as lithium difluorobisoxalate phosphate and (ii) a sulfonate compound ([0014] & [0022]-[0023]). Ahn further teaches the electrolyte comprising a sultone compound such as 1,3-propane sultone ([0027]; Example 5: [0062]).							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include at least one of (i) and (ii) in the electrolyte of Ishii in order to form an SEI layer on the surface of the negative electrode which can prevent gas generation during high-temperature storage and, as such, provide improved battery stability and performance as taught by Ahn ([0014] & [0017]-[0018]). It should be noted that lithium titanium oxide (LTO) negative electrode active material used in lithium ion battery of Ahn is also envisaged as a possible negative electrode active material in Ishii ([0101]). Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include a sultone compound such as 1,3-propane sultone in the electrolyte because it allows formation of an SEI layer and results in a thermally stable and optimized battery operation as taught by Ahn ([0030]).										Saruwatari teaches a lithium-ion battery electrolyte additive comprising a sulfonate compound such as 1,3-propane sultone, 1,4-butane sultone and 1,5-pentane sultone (Abstract; [0010]-[0012], [0043] & [0048]).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to substitute 1,5-butane sultone for 1,3-propane sultone in the sulfonate compound of Ishi as art-recognized equivalents for the same intended purpose of forming a stable film on the surface of the negative electrode as taught by Saruwatari ([0004], [0010] & [0017]). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II. 
Regarding claim 8, Ishii as modified by Ahn and Saruwatari teaches the lithium ion battery of claim 1. Ahn further teaches a content of additive A particularly being in a range of 0.1 to 5 wt% based upon the total mass of the electrolyte ([0024]); and a content of additive B in specific exemplary embodiments being 0.5 wt% based upon the total mass of the electrolyte ([0062]) which respectively reads on and overlaps with the presently claimed ranges of contents of the additives A & B.
Regarding claim 9, Ishii as modified by Ahn and Saruwatari teaches the lithium ion battery of claim 1. Ishii teaches the organic solvent including a mixture of ethylene carbonate and propylene carbonate ([0104]).
Regarding claim 10, Ishii as modified by Ahn and Saruwatari teaches the lithium ion battery of claim 1. Ishii teaches the electrolyte further comprising vinylene carbonate ([0106]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2014/0162132 A1), Ahn (US 2015/0086880 A1) and Saruwatari (US 2014/0141323 A1), as applied to claims 1 & 8-10 above, and further in view of Lee (US 2017/0155133 A1).
Regarding claim 2, Ishii as modified by Ahn and Saruwatari teaches the lithium ion battery of claim 1 but is silent as to the positive electrode active material having a specific surface area in range of 0.3 m2/g to 0.8 m2/g.									Lee teaches a positive electrode active material comprising a matrix including a lithium nickel manganese cobalt oxide and a coating layer over the matrix ([0038]-[0044]), wherein positive electrode active material has a specific surface area of 0.2 to 0.5 m2/g ([0053]).			It would have been obvious to one of ordinary in the art, before the effective filing date of the present invention, to set a specific surface area of the positive electrode active material of modified Ishii to a range of 0.2 to 0.5 m2/g in order to optimize dispersability of the positive electrode active material, decrease resistance and increase capacity as taught by Lee ([0053]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2014/0162132 A1), Ahn (US 2015/0086880 A1) and Saruwatari (US 2014/0141323 A1), as applied to claims 1 & 8-10 above, and further in view of Kuriyama (US 2016/0308202 A1).
Regarding claim 3, Ishii as modified by Ahn and Saruwatari teaches the lithium ion battery of claim 1 but is silent as to a content of the metal element N in the first coating layer being in a range of 0.05% to 1% based upon the mass of the matrix, and a content of the element N’ in the first coating layer being in a range of 0.05% to 0.8% based upon the mass of the matrix.		Kuriyama teaches a positive electrode active material comprising a lithium transition metal oxide core, a first oxide layer formed on the core and a second oxide layer formed on the first oxide layer, wherein the first oxide layer can comprise Al and the second oxide layer can comprise Si, P or B ([0012]). Kuriyama further teaches that the thickness of the first and second coating layers is dependent on the respective masses	 used in forming said first and second coating layers ([0059]).										It would have been obvious to one of ordinary in the art, before the effective filing date of the present invention, to optimize the masses of the first and second metal oxides used in the respective first and second coating layers in order to obtain a desired thickness for the first and second coating layers as taught by Kuriyama ([0059]). Ishii recognizes the thickness of the coating layers to be a result effective variable which affects both capacity retention and the initial battery capacity and is preferably set to between 0.2 nm and 5 nm ([0048]). “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B). Since the amount of elements N and N’ in their respective coating layers is directly dependent on the masses of the respective first and second metal oxides. Therefore, one of ordinary skill in the art would readily recognize the amounts of elements N and N’ to be result effective variables which affect the thicknesses of first and second coating layers which subsequently affect the capacity retention and the initial battery capacity as noted above. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2014/0162132 A1), Ahn (US 2015/0086880 A1) and Saruwatari (US 2014/0141323 A1), as applied to claims 1 & 8-10 above, and further in view of Song (US 2015/0340689 A1).
Regarding claim 4, Ishii as modified by Ahn and Saruwatari teaches the lithium ion battery of claim 1 but is silent as to the first coating further containing Li; and the second coating layer further containing Li.											Song teaches a lithium ion battery comprising a positive electrode plate including a positive electrode active film disposed on a current collector, wherein the positive electrode film comprises a positive electrode active material including a matrix (11) having a formula Lia(NixCoyMez)2-aO2 (where 0.5 ≤ x ≤ 1, 0 ≤ y ≤ 0.5, 0 < z ≤ 0.5, and 0.90 < a ≤ 1.20, and Me is selected from aluminum (Al), manganese (Mn), titanium (Ti), and calcium (Ca)); a first coating layer (12) on the matrix; and a second coating layer (13) on the first coating layer (Fig. 1B; [0043]-[0045] & [0060]-[0064]). Song further teaches that a coating layer formed directly on a surface of the matrix can comprise lithium from residual lithium which can be derived from compounds such as lithium carbonate or lithium hydroxide remaining on the core ([0039]-[0040]). It is noted that the core is typically prepared by forming a transition metal oxide precursor which can be a sulfate, a nitride, an acetate, a halide, or a hydroxide of one selected from the group consisting of Ni, Co, Mn, Ca, Ti, and Al, or any suitable combination thereof; followed by heat-treating a mixture of the transition metal oxide precursor and a lithium salt such as lithium carbonate and lithium hydroxide to form a lithium-transition metal oxide ([0084]-[0088]). 												However, since the first and second coating layers of Ishii can comprise portions which are directly in contact with the surface of the matrix, one of ordinary skill in the art would expect the presence of lithium in the first and second coating layers in particular near the surface of the of the matrix due to the presence of residual lithium (i.e lithium hydroxide or lithium carbonate) remaining on the surface of the matrix after forming the lithium transition metal oxide constituting the matrix as evidenced by Song ([0039]-[0040] & [0084]-[0088]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2014/0162132 A1), Ahn (US 2015/0086880 A1) and Saruwatari (US 2014/0141323 A1), as applied to claims 1 & 8-10 above, and further in view of Han (US 2016/0126542 A1).
Regarding claim 5, Ishii as modified by Ahn and Saruwatari teaches the lithium ion battery of claim 1 but does not explicitly teach the presently claimed ranges of amounts y, z, k and p.													Han teaches a positive electrode active material comprising a lithium-nickel composite oxide represented by LiNi1-x-yCoxMnyO2 (where x and y are both from 0 to 0.5), wherein an amount of nickel in the lithium-nickel composite oxide is at least 60 mole%, for example, in a range of about 70 mole% to about 90 mole% based on a total number of moles of metal elements excluding lithium in the lithium-nickel composite oxide ([0047]-[0049] & [0051]).			It would have been obvious to one of ordinary in the art, before the effective filing date of the present invention, to limit an amount of Ni in the matrix of Ishii to the range taught by Han as noted above, in order to improve the stability of the positive electrode active material and provide high capacity as taught by Han ([0051]). It is noted that, when the amount of nickel in the matrix of Ishii is at least 80 mole%, the resulting matrix reads on the limitations of claim 5. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2014/0162132 A1), Ahn (US 2015/0086880 A1) and Saruwatari (US 2014/0141323 A1), as applied to claims 1 & 8-10 above, and further in view of Choi (US 2019/0123350 A1).
Regarding claim 6, Ishii as modified by Ahn and Saruwatari teaches the lithium ion battery of claim 1 but is silent as to in a residual lithium material on a surface of the positive electrode active material, a content of LiOH is higher than a content of Li2CO3.				Choi teaches a method of producing a positive electrode active material in which a transition metal precursor is mixed with a lithium compound and the mixture is fired ([0007]). Choi teaches that when a nickel content in the positive electrode active material is 65% or less, Li2CO---3 is preferably used as the lithium compound and when a nickel content in the positive electrode active material is 65% or more, LiOH is preferably used as the lithium compound ([0007]).													It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use LiOH as a lithium compound for forming the lithium nickel composite oxide of the positive electrode active material when the Ni content is 65% or more since a low-temperature reaction is suited to such a Ni content as taught by Choi ([0007]). Thus, in the case where the Ni content of the positive electrode active material is 65% or more, it would have been obvious to use LiOH instead of Li2CO3 thereby resulting in a content of LiOH that is higher than a content of Li2CO3 in a residual lithium material on the surface of the positive electrode active material. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to claim 1 has prompted a new ground of rejection as presented above. As instantly claimed, claim 1 is found to be obvious over the combined teachings of Ishii, Ahn and Saruwatari.			Thus, in view of the foregoing, claims 1-10 stand rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727